Citation Nr: 1009858	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  00-23 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for post operative 
residuals of a hysterectomy and left ovary removal, with a 
history of uterine fibroids, currently rated as 30 percent 
disabling.

2.  Entitlement to an increased rating for shin splints of 
the right leg, currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for shin splints of 
the left leg, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from August 1990 to 
December 1994.  She also served on active duty for training 
(ADT) from January to December 1995.

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a June 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The case was most recently 
forwarded to the Board by the St. Petersburg, Florida RO.

In January 2006, the Board denied entitlement to an increased 
rating for post operative residuals of a hysterectomy and a 
left ovary removal with a history of uterine fibroids.  The 
Veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  In March 2008, the 
appellant's representative and VA General Counsel filed a 
joint motion to vacate and remand the Board's January 2006 
decision.  In a March 2008 Order, the Court remanded the 
Board's January 2006 decision and remanded the case for 
further action.

In pertinent part, the joint motion instructed the Board to 
"adjudicate whether the Appellant is entitled to an increased 
rating for her right ovary."  See page three of joint motion.  
To this, the joint motion found that an August 2000 letter 
from the appellant essentially raised "an issue" concerning 
her service-connected right ovary ("cyst"), currently rated 
noncompensably disabling.  As a matter of law, the Board may 
not exercise original jurisdiction over this claim.  38 
U.S.C.A. § 7105 (West 2002).  Still, in compliance with the 
Court Order, the RO must adjudicate the question of 
entitlement to an increased rating for a right ovarian cyst, 
which has not been accomplished, as the issue is inextricably 
intertwined with the rating assigned for post operative 
residuals of a hysterectomy and left ovary removal, with a 
history of uterine fibroids.  In July 2008, the Board 
remanded the issue of entitlement to an increased rating for 
post operative residuals of a hysterectomy and left ovary 
removal for compliance with the Court Order.

In January 2006, the Board remanded claims of entitlement to 
increased ratings for shin splints of each leg for the 
development of additional evidence.  This development has yet 
to be accomplished.  

The issues of entitlement to a clothing allowance; 
entitlement to service connection for emotional 
liability/depression, a bilateral foot disability, a 
bilateral knee disability, a left knee scar, a transverse 
surgical scar, and sinusitis; the issues of entitlement to 
increased ratings for bilateral wrist and eye disabilities; 
and the issue whether there was clear and unmistakable error 
in the rating decision granting entitlement to service 
connection for an eye disability, have been raised by the 
record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to the January 2006 remand, the AMC requested 
records from the Dorn VA Medical Center since April 2000.  
That Medical Center reported that there were computerized 
records available for the Veteran and that the AMC should 
access those records via AMIE/CAPRI software.  The AMC made 
no further efforts to obtain these records and did no further 
development on the January 2006 remand, to include scheduling 
an examination and readjudicating the claims.  Therefore, the 
AMC has not complied with the directives of the January 2006 
remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  That 
said, VA treatment records dated from December 2007 to 
October 2009 are of record.  Still, in light of Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the records from April 
1999 to March 2000 must also be obtained because the 
appellant filed her claim in April 2000.

Similarly, the AMC did not adjudicate the issue of 
entitlement to an increased evaluation for a right ovarian 
cyst, and did not address whether the appellant is entitled 
to additional special monthly compensation pursuant to 38 
C.F.R. § 3.350, or additional compensation under 38 C.F.R. § 
4.116, Code 7615 for diseased or injured ovary symptoms as 
directed by the Board's July 2008 remand pursuant to the 
Court order.  Thus, the AMC has not complied with the 
directives of the July 2008 remand.  Stegall

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should obtain any treatment 
records from the Dorn VA Medical Center 
in Columbia, South Carolina from April 
1999 to November 2007 and since November 
2009 regarding shin splints.  Any such 
records should be associated with the 
Veteran's VA claims folder.  If the RO 
cannot locate such records, the RO must 
specifically document the attempts that 
were made to locate them, and explain in 
writing why further attempts to locate or 
obtain any government records would be 
futile.  The RO must then: (a) notify the 
claimant of the specific records that it 
is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claims.  The claimant must then be given 
an opportunity to respond.

2.  After all pertinent evidence has been 
gathered and associated with the claims 
file, the Veteran should be afforded a VA 
orthopedic examination.  The claims 
folder is to be made available for the 
examiner to review.  In accordance with 
the latest AMIE worksheets for rating 
shin splints the physician is to provide 
a detailed review of the appellant's 
pertinent medical history, current 
complaints, and the nature and extent of 
any right or left shin splints.  A 
complete rationale for any opinions 
expressed must be provided.

The examiner must offer specific findings 
as to whether, during the examination, 
there is objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or incoordination associated with the 
service-connected right and left shin 
splints.  If pain on motion is observed, 
the examiner should indicate the point at 
which pain begins.  In addition, after 
considering the Veteran's documented 
medical history and assertions, the 
examining physician should indicate 
whether, and to what extent, the 
appellant experiences likely functional 
loss due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use.  To the extent 
possible, the examiner should express any 
such additional functional loss in terms 
of additional degrees of limited motion.  
The examiner should identify all 
impairments affecting the bilateral lower 
legs and differentiate any impairment 
caused by a disorder other than the 
service-connected shin splints.

The examining physician should append a 
copy of their curriculum vitae to the 
examination report.

3.  The Veteran is to be notified that it 
is her responsibility to report for the 
examination and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  In the event 
that the appellant does not report for 
the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  After the development requested is 
completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

5.  Thereafter, the RO must readjudicate 
the appealed issues, adjudicate the issue 
of entitlement to an increased evaluation 
for a right ovarian cyst, and fulfill the 
instructions set forth in the January 
2006 and July 2008 remands.  The RO must 
address whether the appellant is entitled 
to additional special monthly 
compensation pursuant to 38 C.F.R. § 
3.350, or additional compensation under 
38 C.F.R. § 4.116, Code 7615 for diseased 
or injured ovary symptoms.  If the claim 
of entitlement to an increased rating for 
a right ovarian cyst is denied, the 
appellant must be notified.  Thereafter 
no further action is needed unless the 
appellant files a notice of disagreement 
to that decision.  If the claimant files 
a timely notice of disagreement to the 
right ovarian cyst issue, the RO must 
handle the appeal in accordance with 
normal appellate procedures.  If any 
benefit is not granted, she and her 
representative should be provided a 
supplemental statement of the case, which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.  The AMC 
to return all pertinent records in the 
event the claim continues to be denied.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

